United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
NETWORK DISTRIBUTION CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1856
Issued: November 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2014 appellant, through counsel, filed a timely appeal from an August 14,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than two percent left monaural hearing
loss, for which he received a schedule award.
On appeal, counsel contends that when OWCP issued its decision accepting as
work-related appellant’s left hearing loss, OWCP also effectively denied the claim for rightsided hearing loss. He argues that the Board has jurisdiction and should decide the propriety of
OWCP’s denial of the hearing loss for appellant’s right-sided hearing loss.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 23, 2013 appellant, then a 58-year-old distribution machine operator, filed an
occupational disease claim (Form CA-2) alleging hearing loss as a result of high levels of noise
exposure until his retirement in January 2013. He first became aware of his condition and its
relationship to his employment on September 23, 1999, and continued to be exposed to high
levels of noise at work until January 20, 2013.
In a report dated February 18, 2013, Dr. Natasha Pollak, a Board-certified
otolaryngologist, diagnosed mild-to-moderate high frequency sensorineural hearing loss of the
left ear. She stated that appellant’s right ear was deaf with no word recognition, but that its
etiology was uncertain. Dr. Pollak noted that his deaf right ear could represent end-stage
Ménière’s disease, but that other etiologies were possible. She stated that appellant was
diagnosed with right ear Ménière’s disease 20 years ago, along with right-sided tinnitus, and has
had no hearing in his right ear for approximately 20 years. Appellant noted that the left-sided
hearing loss began only in the past four years.
Audiometric testing taken on February 14, 2013 for the left ear at the frequency levels of
500, 1,000, 2,000, and 3,000 cycles per second revealed 10, 30, 20, and 25 decibels. Testing for
the right ear did not include decibel loss at 3,000 cycles per second, but indicated severe-toprofound hearing loss. Appellant also submitted reports from 1985 through 2013 documenting
periodic visits to physicians regarding his left-sided hearing loss.
In a statement dated June 12, 2013, appellant stated that from January 1981 through
January 2013, he was a distribution machine clerk, dock clerk, and a claims and inquiry clerk at
the employing establishment. He stated that he was exposed to noise from a towline, sorting
machines, container unloaders, forklifts, towmoters transporting mail, and a loud public address
system. Appellant noted that the noise was continuous throughout this time period, and stated
that he did not wear hearing protection until he was told his hearing was deteriorating. He retired
from the employing establishment on January 31, 2013.
Appellant submitted narrative statements from three witnesses supporting the allegation
that the employing establishment had high levels of noise from April 1980 through
January 2013.
OWCP referred appellant, along with a statement of accepted facts, to Dr. Emil Liebman,
a Board-certified otolaryngologist, for a second opinion evaluation. In a February 19, 2014
report, Dr. Liebman diagnosed bilateral sensorineural hearing loss, with profound loss on the
right. He opined that appellant’s left-sided hearing loss was due to noise exposure in appellant’s
Federal civilian employment, but that his right-sided hearing loss was not due to work-related
noise exposure. Rather it was due to long-term Ménière’s disease. Audiometric testing for the
left ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second revealed 15, 35,
25, and 30 decibels.
On April 10, 2014 OWCP accepted appellant’s claim for left noise-induced hearing loss.

2

Appellant filed a claim for a schedule award on May 15, 2014. By letter dated May 6,
2014, appellant’s counsel requested a decision supported by rationale and providing appeal rights
explaining why appellant’s right-sided hearing loss and tinnitus were not in any way related to
noise exposure in his federal employment, noting that appellant’s claim had only been accepted
for left-sided hearing loss.
By letter dated June 6, 2014, OWCP advised that appellant’s right-sided hearing loss had
not been accepted because he had preexisting Ménière’s disease that predated the date of injury.
It noted that his claim for a schedule award for the left-sided hearing loss had been forwarded to
an audiologist and a district medical adviser for an impairment evaluation.
By letter dated June 9, 2014, appellant’s counsel again requested a final decision with
appeal rights concerning the denial of appellant’s claim for right-sided hearing loss and tinnitus.
OWCP forwarded Dr. Liebman’s report to a district medical adviser for review and an
impairment rating under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). In a June 16, 2014 report, the medical
adviser concluded that, in accordance with the sixth edition of the A.M.A., Guides, appellant had
a 1.88 percent left monaural hearing loss. He stated, “Medical and audiology records reviewed.
Based upon noise exposure during federal employment, a [schedule award] is indicated for the
left ear only. The right ear hearing loss is due to Ménière’s disease and is not due to loud noise
injury.”
By decision dated August 14, 2014, OWCP issued a schedule award for two percent
monaural impairment of appellant’s left ear, or 1.04 weeks of compensation. It based its
decision on the medical findings and reports of Dr. Liebman and its medical adviser.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

5

Supra note 3; see F.D., Docket No. 09-1346 (issued July 19, 2010).

3

OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides point out, losses below 25 decibels result in no impairment in the
ability to hear everyday speech under everyday conditions. The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard
for evaluating hearing loss.7
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by OWCP.8
ANALYSIS
The Board finds that appellant has failed to establish more than two percent left monaural
hearing loss, for which he received a schedule award.
Dr. Liebman, OWCP’s referral physician, concluded that appellant sustained bilateral
sensorineural hearing loss, with profound loss on the right. He stated that appellant’s left-sided
hearing loss was due to noise exposure in appellant’s Federal civilian employment. OWCP’s
medical adviser reviewed Dr. Liebman’s report and audiometric findings and applied
standardized procedures to the results of the February 19, 2014 audiogram to find that appellant
had 1.88 percent left monaural hearing loss. Testing at 500, 1,000, 2,000, and 3,000 cycles per
seconds reflected decibel losses of 15, 35, 25, and 30 decibels, for a total of 105 decibels, and an
average hearing loss of 26.25 decibels. The average loss of 26.25 decibels, when reduced by the
fence of 25 decibels, equals 1.25 decibels. Multiplying this loss by a factor of 1.5 results in 1.88
percent impairment or 2 percent after rounding up. Complete loss of hearing under FECA
provides for 52 weeks of compensation. A two percent schedule award for monaural hearing
would equal 2 percent of 52 weeks or 1.04 weeks of compensation. Thus, the Board finds that
the medical adviser correctly applied the A.M.A., Guides to the findings of the February 19,
2014 audiogram and properly concluded that appellant had two percent ratable impairment of the
left ear, or 1.04 weeks of compensation.

6

See A.M.A., Guides 250 (6th ed. 2009).

7

J.B., Docket No. 08-1735 (issued January 27, 2009); J.H., Docket No. 08-2432 (issued June 15, 2009).

8

Mark A. Holloway, 55 ECAB 321, 325 (2004).

4

The Board notes that OWCP has not yet issued a final decision with regards to
appellant’s right-sided hearing loss. The letter dated June 6, 2014 to counsel constituted an
informational letter. The Board has jurisdiction to consider and decide appeals from final
decisions of OWCP. The Board does not have jurisdiction with respect to any interlocutory
matters.9 As OWCP has not issued a decision denying right-sided hearing loss, there is no final
adverse decision before the Board. As of June 6, 2014, OWCP had failed to issue a proper
denial of the claim for employment-related right-sided hearing loss. Until OWCP issues an
adverse decision on that aspect of the timely filed occupational disease claim, the Board cannot
address the issue.
The case cited by counsel in support of the Board’s authority to order a final decision on
the matter of appellant’s right-sided hearing loss, B.C., Docket No. 11-1903 (issued March 26,
2012) is inapposite, as in that case the Board remanded on the basis of an incomplete case
record, whereas in this case there is no indication that the record is incomplete. Unlike in B.C.,
the letter dated June 6, 2014 does not reference a decision denying compensation that is missing
from the case record, or effectively denying his claim for right-sided hearing loss. Instead, it
merely informs appellant as to why his claim had only been accepted for left-sided hearing loss.
OWCP should still issue a final decision as to appellant’s right-sided hearing loss, with findings
of fact, and appropriate appeal rights.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than two percent left monaural hearing loss,
for which he received a schedule award.

9

20 C.F.R. § 501.2(c); Jennifer A. Guillary, 57 ECAB 485 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.10
Issued: November 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

10

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

